Order, Supreme Court, New York County (Sue Anne Hoahng, Special Ref.), entered September 13, 2010, which determined that plaintiff obtained personal jurisdiction over defendant-appellant, and denied appellant’s order to show cause to vacate the default judgment, unanimously affirmed, without costs.
The Special Referee’s findings that appellant was properly served in this action are substantially supported by the record, and we perceive no basis for disturbing the Referee’s credibility *518determinations (Thomas v Thomas, 21 AD3d 949 [2005], lv denied 6 NY3d 704 [2006]; Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705 [1985]). We have considered the remainder of appellant’s arguments and find them unavailing. Concur— Andrias, J.P., Saxe, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.